Citation Nr: 0908050	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-35 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to December 
1974, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, denying the claim for service connection for the 
cause of the Veteran's death.  The appellant filed a timely 
Notice of Disagreement (NOD) in January 2004 and, 
subsequently, in August 2004, the RO provided a Statement of 
the Case (SOC).  In October 2004, the appellant filed a 
timely substantive appeal to the Board.  In March 2005, the 
RO provided a Supplemental Statement of the Case (SSOC).  

In July 2006, the Board remanded the appellant's claim on 
appeal, requesting the Appeals Management Center (AMC) to: 
take the necessary action to allow for the acquisition of 
medical records not associated with the case file; to take 
the appropriate steps necessary to determine whether the 
Veteran had actual service in the Republic of Vietnam, 
including obtaining relevant service records; and providing 
appropriate notice under the Veterans Claims Assistance Act 
of 2000 (VCAA).  Having completed the required directives, 
the AMC considered the evidence of record and issued an SSOC 
in December 2008.  Inasmuch as the provisions of the Board's 
July 2006 remand has been complied with, the Board will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

The appellant did not request a hearing before the Board.  




FINDINGS OF FACT

1.  The certificate of death shows that the Veteran died in 
March 2002 at the age of 57; the cause of death was recorded 
as lung cancer due to tobacco use.  

2.  For claims filed after June 9, 1998, such as the 
appellant's claim, a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.

3.  There is no medical evidence or competent opinion linking 
the Veteran's lung cancer, which was not apparent until many 
years post-service, to any incident of service.

4.  The current record of evidence does not contain 
sufficient evidence indicating that the Veteran had active 
service in Vietnam.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the decedent's death.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.300, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance the VA will provide to a claimant 
who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death), the VA must perform a 
different analysis depending upon whether a Veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

The Board finds that the November 2002 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a) and Hupp, supra.  The Veteran was informed about the 
information and evidence not of record that was necessary to 
substantiate her claim; the information and evidence that the 
VA would seek to provide; the information and evidence the 
claimant was expected to provide; and to provide any evidence 
in her possession that pertained to her claim.  

The Board notes that the November 2002 notice did not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denial of service connection, the appellant 
is not prejudiced by the failure to provide her that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection at issue on this appeal, no rating or effective 
date will be assigned and any questions as to such an 
assignment are rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the appellant does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the appellant.  The evidence 
of record indicates that the VA acquired the Veteran's 
service medical and personnel records to assist the appellant 
with this claim.  There is no indication of any additional 
relevant evidence that has not been obtained.  

As to the duty to provide a medical opinion, the record shows 
that the Veteran died of lung cancer due to tobacco abuse.  
As to the effects of tobacco use during service, for claims 
filed after June 9, 1998, such as the appellant's claim, a 
disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service. 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2008).  
Carcinoma of the lung is not apparent in the record until 
decades post-service and there is no competent evidence of a 
causal link between the Veteran's fatal lung cancer and any 
incident of service.  As explained in more detail below, 
there is no relevant evidence that confirms the Veteran had 
active duty in Vietnam for the purpose of establishing 
exposure to a herbicide agent such as Agent Orange.  Under 
these circumstances, there is no duty to provide a medical 
opinion in this case.  38 U.S.C.A. § 5103A(d)(West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003). 
In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Service Connection for Cause of Death

a.  Factual Background.  The appellant essentially claims 
that the Veteran's service contributed to his death.  The 
Veteran's death certificate indicates that he died in March 
2002 from lung cancer; it was noted that his lung cancer 
began approximately two years prior to his death.  The listed 
cause for the cancer was many years of tobacco use.  At the 
time of his death, the Veteran was not service connected for 
any disease or disability.  

A service personnel record, specifically a DD-214 form, 
indicates that the Veteran's military occupational specialty 
(MOS) during service was that of a damage controlman.  The 
Veteran's awards and commendations included the National 
Defense Service Medal, the Vietnam Service Medal, and a 
Vietnam Campaign Medal.  

Service medical records do not contain any notation regarding 
diagnosis or treatment for lung cancer.  One such record 
indicates that the Veteran served aboard three ships in 
service: the U.S.S. Ashtabula, the U.S.S. Hector, and the 
U.S.S. Coral Sea.  

In an October 2004 statement, the appellant's representative 
indicated that the Veteran had told the appellant that, 
during service, he had duty assignments on the inland rivers 
of Vietnam on patrol boats.  He also indicated that the 
Veteran sought treatment at the Sacramento VA Outpatient 
Clinic at some unspecified time because he was concerned that 
he had been exposed to Agent Orange.
Service records, indicating the histories of the ships 
Ashtabula, Hector, and Coral Sea, do not contain any notation 
indicating that the Veteran set foot in Vietnam or had an 
assignment on a patrol boat in the inland rivers of the 
country.

A VA record, received by the RO in February 2007, indicates 
that no VA medical records regarding the Veteran were on file 
at the Sacramento VA medical facility.  

In a July 2006 notice, the RO requested the appellant to 
provide assistance with securing medical evidence relating to 
her husband's death.  In October 2007 and July 2008, the RO 
sent additional notice letters, informing the appellant that 
she could provide further information in order to support her 
claim.  The record indicates that the appellant did not 
respond to any of these requests.

b.  Law and Regulations.  38 C.F.R. § 3.312 sets forth the 
provisions governing benefits relating to a Veteran's cause 
of death.  38 C.F.R. § 3.312.  Specifically, it states that 
"[t]he death of a Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death."  38 C.F.R. § 3.312(a); accord 
Timberlake v. Gober, 14 Vet. App. 122, 127 (2000).  A 
service-connected disability "will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b); accord Timberlake, 
supra.  In contrast, a contributory cause of death is a 
service-connected disability that is shown to have 
"contributed substantially or materially [to death]; that is 
combined to cause death; that is aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1); accord 
Timberlake, supra.  Thus, "[i]t is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection," and a 
contributory cause of death is not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1).  Determining the Veteran's 
cause of death requires the "exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports." 38 C.F.R. § 3.312(a).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for certain chronic 
diseases, to include a malignant tumor (including lung 
cancer), when they are manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for Veterans' benefits.  An appellant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an appellant 
seeks benefits and the evidence is in relative equipoise, the 
appellant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that preponderance of evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  Specifically, the evidence does not 
establish that a service-connected disability was either the 
principal or a contributory cause of death.

The only objective evidence submitted regarding the Veteran's 
cause of death is the March 2002 death certificate, 
indicating that he died at home of lung cancer due to many 
years of tobacco use.  As to the effects of tobacco use 
during service, for claims filed after June 9, 1998, such as 
in this case, a disability will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to a veteran's use of tobacco products 
during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  
Service connection was not in effect for any disease or 
disability during the Veteran's lifetime.  There is no 
medical evidence of lung cancer until decades after the 
Veteran's separation from service and there is no competent 
medical evidence in the record that indicates that his lung 
cancer began during service or was causally linked to any 
incident of his period of active duty.  The Board notes that 
the RO attempted to obtain medical evidence regarding the 
Veteran's disorder to supplement the record.  However, the 
appellant did not provide the necessary information and 
release forms that would have allowed for the procurement of 
any additional evidence.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991) (noting that someone seeking VA benefits cannot 
passively wait for it in those circumstances where [they] may 
or should have information that is essential in obtaining the 
putative evidence).  

The service treatment records do not indicate that the 
Veteran had lung cancer during service.  The service 
personnel and treatment records contain no indication that 
the Veteran had active duty in Vietnam or was otherwise 
exposed to any herbicide agents, to include Agent Orange.  
The Veteran's MOS, awards and decorations do not indicate 
combat, a sign of in-country duty during Vietnam service.  
The record does not contain any statements from any fellow 
Veterans who saw the Veteran in Vietnam.  Without any proof 
of active service in Vietnam, the Board finds that service 
connection is not warranted for lung cancer due to presumed 
exposure to an herbicidal agent.  See 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).   

In summation, the Board finds that the certificate of death 
shows that the Veteran died in March 2002 at the age of 57; 
and the cause of death was recorded as lung cancer due to 
tobacco use.  There is no medical evidence or competent 
opinion linking the Veteran's cancer, which is not apparent 
until many years post-service, to any incident of service.  
Service connection was not in effect for any disease or 
disability during the Veteran's lifetime.  There is no 
service record indicating active service in Vietnam, so 
exposure to herbicides cannot be presumed.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against the contended causal relationship between 
the Veteran's fatal lung cancer and service.  In view of the 
foregoing, a service-connected disability did not cause or 
contribute substantially or materially to cause the 
decedent's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board has considered the appellant's statements regarding 
the Veteran's alleged service on the inland rivers of 
Vietnam.  As noted above, the service personnel records show 
no such service and there is no other evidence to corroborate 
such service.  If the appellant were able to obtain evidence 
or information that could result in the procurement of 
evidence indicating that the Veteran set foot in Vietnam or 
was on a patrol boat in the inland rivers of that country 
(i.e. "buddy statements" from the Veteran's fellow service-
members), she is encouraged to file an application to reopen 
her claim.  At this stage, however, she has pointed to no 
such information or evidence and the evidence currently of 
record does not confirm such service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. 49, 56 (1990).  



ORDER

Service connection for the cause of the Veteran's death is 
denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


